Exhibit 10.1

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS
NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a) HEREOF.  THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

CONVERTIBLE SUBORDINATED NOTE

 

Issuance Date: April 1, 2008

 

Principal: U.S. $[

]

 

FOR VALUE RECEIVED, LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [INSERT HOLDER] or registered
assigns (“Holder”) the amount set out above as the Principal (as reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise,
the “Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
rate of interest as determined pursuant to Section 2, from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  This Convertible Subordinated Note (including all
Convertible Subordinated Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Convertible Subordinated Notes issued
on January 3, 2007 (the “Original Date”) pursuant to the Securities Purchase
Agreement (the “Original Notes”) or issued after January 3, 2007 in satisfaction
of interest and/or other amounts owing by the Company to the holders of the
Original Notes (the “Interest Notes”) (the Original Notes and Interest Notes are
collectively referred to as the “Notes” herein, and any Notes other than this
Note are collectively referred to as the “Other Notes”).  This Note is deemed to
be issued pursuant to Section 2 of the Holder’s Original Note and is subject to
the terms and provisions of the Securities Purchase Agreement.  Certain
capitalized terms are defined in Section 29.

 

--------------------------------------------------------------------------------


 

(1)           MATURITY AND AMORTIZATION PAYMENTS.

 

(a)           Payment on Maturity.  On January 3, 2010 (the “Maturity Date”),
the Holder shall surrender this Note to the Company and the Company shall pay to
the Holder an amount in cash representing all outstanding Principal and accrued
and unpaid Interest, and following receipt of such payment, the Holder shall
mark this Note as “Cancelled” and shall surrender such cancelled Note to the
Company by courier, registered mail, or other traceable means.  Beginning on the
first day of the eighteenth (18th) calendar month following the calendar month
in which the Original Date occurs, the Company may, upon thirty (30) calendar
days prior written notice to Holder and at the sole election of the Company,
prepay this Note in whole or in part for a cash redemption price equal to One
Hundred Five Percent (105%) of the the portion of the principal amount being
redeemed plus all accrued and unpaid interest on the portion of the principal
amount being redeemed, provided that following such notice the Holder may
convert all or any part of the portion of the Note to be redeemed so long as the
Company receives a duly executed Conversion Notice pursuant to Section 3 of this
Note prior to the date on which prepayment is actually made.  Notwithstanding
the foregoing, in the event that prior to the Maturity Date the Company
completes a public or private equity or debt offering or an Asset Sale pursuant
to which the Company receives aggregate cash proceeds (net of placement agent
fees, underwriter’s discouns, and other similar fees or commissions, and net of
transaction fees) in excess of Five Million Dollars ($5,000,000), but excluding
financings for the purpose of purchasing capital assets, then any net proceeds
from such transaction after payment in full of transaction expenses and the full
payment of the Company’s 8% Unsecured Subordinated Notes Due 2007 shall, within
five (5) Business Days of the Company’s receipt of such net proceeds, be paid to
reduce the Principal and accrued but unpaid interest under this Note and the
other Interest Notes (and if such net proceeds are insufficient to pay the
Interest Notes in full, then such net proceeds will be paid to the holders of
the Interest Notes on a pro rata basis in accordance with the then-outstanding
Principal under the Interest Notes held by them).  For this purpose, an “Asset
Sale” means any sale of assets by the Company in a single transaction or series
of related transactions, other than (i) sales of inventory or other assets in
the ordinary course of the Company’s business, (ii) sale of obsolete equipment.

 

(b)           Amortization Payments.  Beginning on July 31, 2008 and at the end
of each month thereafter (each, an “Amortization Date”) until there is no
outstanding Principal of this Note, the Company shall redeem $[            ]
[1/36th of the original Principal amount of this Note] of this Note (each, an
“Amortization Redemption Amount”).  If the Company is unable to redeem all
Principal and Interest with respect to all Amortization Redemption Amounts on
this Note and the Other Notes, then the Company shall redeem a pro rata amount
from each holder of the Notes (including the Holder) based on the principal
amount of the Notes subject to payment of an Amortization Redemption Amount on
such Amortization Date pursuant to this Note and the Other Notes.

 

2

--------------------------------------------------------------------------------


 

(c)           Payment of Amortization Redemption Amount.  The Company shall pay
the Amortization Redemption Amount in cash in accordance with the provisions of
Section 12; provided, however, that if the Conditions to Amortization Conversion
(as defined below) are satisfied or waived in writing by the Holder and the
Company provides the Amortization Conversion Notice (as defined below), then the
Company shall have the right to require the Holder to convert all or any such
portion of the Amortization Redemption Amount designated in the Amortization
Conversion Notice into fully paid, validly issued and nonassessable shares of
Common Stock in accordance with the applicable provisions of Section 3(c)(i). 
The Company may exercise its right to require conversion under this
Section 1(c) by delivering at least 20 Trading Days prior to such Amortization
Date a written notice thereof by facsimile and overnight courier to all, but not
less than all, of the holders of Notes and the Transfer Agent that specifically
describes the portion of the Amortization Redemption Amount for this Note and
the Other Notes that will be paid in Common Stock (the “Amortization Conversion
Notice” and the date all of the holders received such notice is referred to as
the “Amortization Conversion Notice Date”).  The Amortization Conversion Notice
shall be irrevocable; provided; that if any of the Conditions to Amortization
Conversion is not satisfied on the applicable Amortization Date or waived by the
Holder, the Company will notwithstanding delivery of the Amortization Conversion
Notice be required to pay the Amortization Redemption Amount in cash.  The
conversion price applicable to an Amortization Conversion (the “Amortization
Price”) that is being paid in Common Stock pursuant to this Section 1(c) shall
be 90% of the Weighted Average Price of the Common Stock for the 20 consecutive
Trading Days immediately preceding the Amortization Date.  For purposes of this
Section 1(c), “Conditions to Amortization Conversion” means the following
conditions: (i) the Common Stock shall be traded on the Principal Market, the
NASDAQ Gobal Market or NASDAQ Capital Market, or the American Stock Exchange on
the applicable Amortization Date, (ii) on the Amortization Date, either (x) the
Registration Statement or Registration Statements contemplated by the
Registration Rights Agreement shall be effective and available for the sale for
all of the Registrable Securities (as defined in the Registration Rights
Agreement) then outstanding, together with the Common Stock to be issued on such
Amortization Date, in accordance with the terms of the Registration Rights
Agreement or (y) all shares of Common Stock issuable upon conversion of the
Notes shall be eligible for sale without restriction and without the need for
registration under any applicable federal or state securities laws, (iii) an
Authorized Share Failure shall not be in effect on the Amortization Date; and
(iv) any such payment of the Amortization Redemption Amount in Common Stock
shall not consist of more than 20% of the total dollar volume traded in the
Common Stock for the 20 Trading Days prior to the Amortization Date.

 

(d)           Special Redemption Right.  Within two (2) trading days after the
closing of one or more Qualified Transactions resulting in $25,000,000 (Twenty
Five Million Dollars) in aggregate proceeds after transaction expenses and
placement agent or broker commissions or fees, the Company will notify the
Holder of said closing (a “Transaction Notice”).  Upon the closing of the
Qualified Transaction, the Holder may elect to have all or part of the
outstanding principal amount of this Note and all accrued but unpaid interest
thereunder redeemed within five (5) Trading Days of the Company’s receipt of
written notice of the Holder’s election to effect such redemption.  In order to
elect such redemption, the Holder must deliver written notice of redemption to
the Company within twenty (20) Trading Days after its receipt of the Transaction
Notice, and such written notice must be accompanied by the surrender of the
originally executed Note, which must be marked “cancelled” (provided that in
lieu of

 

3

--------------------------------------------------------------------------------


 

surrendering the Notes (if not fully redeemed), the Holder may deliver a
certification to the Company affirming that the requisite principal amount of
Notes is being forfeited as a result of such redemption, in which case the
change in the Notes will be noted by book entry by the Company).  For purposes
hereof, the term “Qualified Transactions” means (A) the sale of Liquidmetal
Korea’s manufacturing facility in Pyong-Taek, Republic of Korea and that the
appropriate authorities or banks in the Republic of Korea approve the transfer
of such proceeds from Liquidmetal Korea to the Company and/or (B) the raising of
capital in a debt or equity offering after the date hereof (subject to any
restrictions or limitations thereon set forth in the Purchase Agreement or the
Notes).

 

(2)           INTEREST; INTEREST RATE.  Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable in arrears on the first day of
each Calendar Quarter and on the Maturity Date during the period beginning on
the Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being January 1, 2008.  Interest
shall be payable on each Interest Date in cash at the rate of 8.00% per annum
(the “Interest Rate”).  Prior to the payment of Interest on an Interest Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount in accordance with
Section 3(b)(i).  From and after the occurrence of an Event of Default, the
Interest Rate shall be increased so that the Interest Rate shall be twelve
percent (12.00%) per annum.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.

 

(3)           CONVERSION OF NOTES.  This Note shall be convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
on the terms and conditions set forth in this Section 3.

 

(a)           Conversion Right.  Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) in increments of at least $50,000 of Principal (or such lesser amount if
such amount represents the remaining Principal amount) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below).  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up to the nearest whole share.  The
Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

 

4

--------------------------------------------------------------------------------


 

(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(as defined below) (the “Conversion Rate”).

 

(i)            “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, plus (B) accrued and unpaid Interest with respect
to such Principal.

 

(ii)           “Conversion Price” means, as of any Conversion Date (as defined
below) or other date of determination, and subject to adjustment as provided
herein, $1.10.

 

(c)           Mechanics of Conversion.

 

(i)            Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
5:00 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  On or before the first Business
Day following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”).  On or before
the second Business Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Company shall (X) credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with Depository Trust Company (“DTC”) through
its Deposit Withdrawal At Custodian system or (Y) if the Transfer Agent is not
participating in DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled.  If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than five Business Days after receipt of this Note and at
its own expense, issue and deliver to the holder a new Note (in accordance with
Section 19(d)) representing the outstanding Principal not converted.  The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 

5

--------------------------------------------------------------------------------


 

(ii)           Company’s Failure to Timely Convert.  If the Company shall fail
to issue a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon conversion of any Conversion Amount on or prior to the date which is five
Business Days after the Conversion Date (a “Conversion Failure”), then (A) the
Company shall pay liquidated damages to the Holder for each day of such
Conversion Failure in an amount equal to 1.0% of the product of (I) the sum of
the number of shares of Common Stock not issued to the Holder on or prior to the
Share Delivery Date and to which the Holder is entitled, and (II) the Closing
Sale Price of the Common Stock on the Share Delivery Date and (B) the Holder,
upon written notice to the Company, may void its Conversion Notice with respect
to, and retain or have returned, as the case may be, any portion of this Note
that has not been converted pursuant to such Conversion Notice; provided that
the voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise.  In addition to the foregoing, if within
three (3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such holder’s
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within five (5) Business Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

 

(iii)          Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note.  The Holder and the Company shall maintain
records showing the Principal and Interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

6

--------------------------------------------------------------------------------


 

(iv)          Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 24.

 

(d)           Limitations on Conversions.

 

(i)            Beneficial Ownership.  Unless waived by the Holder upon no less
than sixty one (61) days prior written notice to the Company, the Company shall
not effect any conversion of this Note pursuant to Section 3(a) to the extent
that after giving effect to such conversion the Holder (together with the
Holder’s affiliates) would beneficially own in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion.  Even if the Holder waives the limitation set forth in the preceding
sentence, the Company shall in no event effect any conversion of this Note, and
the Holder of this Note shall not have the right to convert any portion of this
Note pursuant to Section 3(a), to the extent that after giving effect to such
conversion, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentences, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.  For purposes of this Section 3(d)(i), in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, (y) a more recent public announcement by the
Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding.  For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
two Business Days confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding.  In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.

 

7

--------------------------------------------------------------------------------


 

(ii)           Principal Market Regulation.  The Company shall not be obligated
to issue any shares of Common Stock upon conversion of this Note if the issuance
of such shares of Common Stock would exceed that number of shares of Common
Stock that the Company may issue upon conversion of the Notes without breaching
the Company’s obligations under the rules or regulations of the Principal Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the holders of the Notes representing at least a majority of the
principal amounts of the Notes then outstanding.  Until such approval or written
opinion is obtained, no holders of Notes (the “Purchasers”) shall be issued,
upon conversion of Notes, shares of Common Stock in an amount greater than the
product of the Exchange Cap multiplied by a fraction, the numerator of which is
the principal amount of Original Notes issued to such Purchaser pursuant to the
Securities Purchase Agreement on the Issuance Date and the denominator of which
is the aggregate principal amount of all Original Notes issued to the Purchasers
pursuant to the Securities Purchase Agreement on the Issuance Date (with respect
to each Purchaser, the “Exchange Cap Allocation”).  In the event that any
Purchaser shall sell or otherwise transfer any of such Purchaser’s Notes, the
transferee shall be allocated a pro rata portion of such Purchaser’s Exchange
Cap Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee.  In the event that any holder of Notes shall convert all of
such holder’s Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.

 

(4)           RIGHTS UPON EVENT OF DEFAULT.

 

(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default”:

 

(i)            the Company’s failure to pay to the Holder any amount of
Principal or Interest when and as due under this Note if such failure continues
for a period of at least five Business Days;

 

(ii)           the Company’s failure to pay to the Holder any amounts other than
Principal or Interest when and as due under this Note, the Securities Purchase
Agreement, or the

 

8

--------------------------------------------------------------------------------


 

Registration Rights Agreement, which failure is not cured within five Business
Days after notice of such default sent by the Holder to the Company;

 

(iii)          any default under, redemption of or acceleration prior to
maturity of any Indebtedness (as defined below) of the Company or any of its
Subsidiaries (as defined in the Securities Purchase Agreement) other than with
respect to any Other Notes and the Senior Indebtedness; provided that in the
case of a payment default of such Indebtedness, such default is not cured within
applicable cure periods; further provided that in the case of a non-payment
default of such Indebtedness that has not resulted in an acceleration or
redemption of such Indebtedness prior to its maturity, only upon acceleration or
redemption of such Indebtedness;

 

(iv)          the Company shall fail to observe or perform any other material
covenant or agreement contained in the Securities Purchase Agreement, which
failure is not cured within ten Business Days after notice of such default sent
by the Holder to the Company;

 

(v)           the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), or (D) makes a general
assignment for the benefit of its creditors;

 

(vi)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case that remains undismissed for a period of 90
days, (B) appoints a Custodian of the Company or any of its Subsidiaries that
remains undischarged or unstayed for a period of 90 days, or (C) orders the
liquidation of the Company or any of its Subsidiaries;

 

(vii)         a final judgment or judgments for the payment of money aggregating
in excess of $500,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within 60 days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $500,000 amount set forth above;

 

(viii)        any breach or failure to comply with Section 15 of this Note; or

 

(ix)           any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

 

9

--------------------------------------------------------------------------------


 

(b)           Redemption Right.  Promptly after the occurrence of an Event of
Default with respect to this Note or any Other Note, the Company shall deliver
written notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder.  At any time after the earlier of the Holder’s receipt
of an Event of Default Notice and the Holder becoming aware of an Event of
Default, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem.  Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the Conversion
Amount to be redeemed and (ii) the product of (A) the Conversion Rate with
respect to such Conversion Amount in effect at such time as the Holder delivers
an Event of Default Redemption Notice and (B) the Closing Sale Price of the
Common Stock on the date immediately preceding such Event of Default (the “Event
of Default Redemption Price”).  Redemptions required by this Section 4(b) shall
be made in accordance with the provisions of Section 12.

 

(5)           RIGHTS UPON CHANGE OF CONTROL.

 

(a)           Change of Control.  Each of the following events shall constitute
a “Change of Control”:

 

(i)            the consolidation, merger or other business combination
(including, without limitation, a reorganization or recapitalization) of the
Company with or into another Person (other than (A) a consolidation, merger or
other business combination (including, without limitation, reorganization or
recapitalization) in which holders of the Company’s voting power immediately
prior to the transaction continue after the transaction to hold, directly or
indirectly, the voting power of the surviving entity or entities necessary to
elect a majority of the members of the board of directors (or their equivalent
if other than a corporation) of such entity or entities, or (B) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company);

 

(ii)           the sale or transfer of all or substantially all of the Company’s
assets; or

 

(iii)          a purchase, tender or exchange offer made to and accepted by the
holders of more than the 50% of the outstanding shares of Common Stock.

 

No sooner than 15 days nor later than 10 days prior to the consummation of a
Change of Control, but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”).

 

(b)           Assumption.  Prior to the consummation of any Change of Control,
the Company will secure from any Person purchasing the Company’s assets or
Common Stock or any successor resulting from such Change of Control (in each
case, an “Acquiring Entity”) a written agreement (in form and substance
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding) to deliver to

 

10

--------------------------------------------------------------------------------


 

each holder of Notes in exchange for such Notes, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts and the interest rates of the
Notes held by such holder, and satisfactory to the holders of Notes representing
at least a majority of the principal amount of the Notes then outstanding.  In
the event that an Acquiring Entity is directly or indirectly controlled by a
company or entity whose common stock or similar equity interest is listed,
designated or quoted on a securities exchange or trading market, the holders of
Notes representing at least a majority of the aggregate principal amount of the
Notes then outstanding may elect to treat such Person as the Acquiring Entity
for purposes of this Section 5(b).

 

(c)           Redemption Right.  At any time during the period beginning after
the Holder’s receipt of a Change of Control Notice and ending on the date of the
consummation of such Change of Control (or, in the event a Change of Control
Notice is not delivered at least 10 days prior to a Change of Control, at any
time on or after the date which is 10 days prior to a Change of Control and
ending ten days after the consummation of such Change of Control), the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem; provided, however, that the Company shall not
be under any obligation to redeem all or any portion of this Note or to deliver
the applicable Change of Control Redemption Price unless and until the
applicable Change of Control is consummated.  The portion of this Note subject
to redemption pursuant to this Section 5 shall be redeemed by the Company in
cash at a price equal to the greater of (i) the sum of (x) the product of
(A) the Applicable Percentage (as defined below) and (B) the Conversion Amount
being redeemed and (y) the amount of any accrued but unpaid Interest on such
Conversion Amount being redeemed through the date of such redemption payment and
(ii) the product of (x) the Applicable Percentage and (y) the sum of (1) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient determined by dividing (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per Common Share to be paid
to the holders of the Common Shares upon consummation of the Change of Control
(any such non-cash consideration in the form of securities to be valued at the
higher of the Closing Sale Price of such securities as of the Trading Day
immediately prior to the consummation of such Change of Control, the Closing
Sale Price on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price on the Trading Day
immediately prior to the public announcement of such proposed Change of Control)
by (II) the Conversion Price plus (2) the amount of any accrued but unpaid
Interest on such Conversion Amount being redeemed through the date of such
redemption payment, (the “Change of Control Redemption Price”).  Redemptions
required by this Section 5(c) shall be made in accordance with the provisions of
Section 12 and shall have priority to payments to stockholders in connection
with a Change of Control.  For purposes of this Note, the term “Applicable
Percentage” means 120% if the Change of Control is consummated on or before the
first (1st) anniversary of the Original Date, 115% if the Change of Control is
consummated after the first (1st) anniversary of the Original Date but on or
before the second (2nd) anniversary of the Original Date, and 110% if the Change
of Control is consummated at any time after the second (2nd) anniversary of the
Original Date.

 

11

--------------------------------------------------------------------------------


 

(6)           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

 

(a)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(b)           Other Corporate Events. Prior to the consummation of any
recapitalization, reorganization, consolidation, merger, spin-off or other
business combination (other than a Change of Control) pursuant to which holders
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note, (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event or (ii) in lieu of the shares of Common
Stock otherwise receivable upon such conversion, such securities or other assets
received by the holders of Common Stock in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to shares of Common Stock) at a conversion
rate for such consideration commensurate with the Conversion Rate.  Provision
made pursuant to the preceding sentence shall be in a form and substance
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding.

 

(7)           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share (the “New Securities Issuance
Price”) less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”),

 

12

--------------------------------------------------------------------------------


 

then immediately after such Dilutive Issuance, the Conversion Price then in
effect shall be reduced to an amount (rounded to the nearest cent) equal to the
New Securities Issuance Price.  For purposes of determining the adjusted
Conversion Price under this Section 7(a), the following shall be applicable:

 

(i)            Issuance of Options.  If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock or of such Convertible Securities upon the exercise of such
Options or upon the actual issuance of such Common Stock upon conversion or
exchange or exercise of such Convertible Securities.

 

(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share.  For the purposes of this Section 7(a)(ii), the “price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. 
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 7(a), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.  Notwithstanding anything in this Note to the
contrary, in the event that the Company agrees to decrease the conversion price
of any of its 7% Convertible Secured Promissory Notes due August 2007 in
connection with an agreement by the holder of any such notes to convert the
same, such decrease in the conversion price will not result in any adjustment to
the Conversion Price pursuant to this Section 7(a) of this Note.

 

13

--------------------------------------------------------------------------------


 

(iii)          Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv)          Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $.01.  If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt.  If any Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, Options or Convertible Securities, as the case may be.  The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the holders of Notes representing at least a majority of the
principal amounts of the Notes then outstanding.  If such parties are unable to
reach agreement within ten days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five Business Days after the tenth day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the holders of Notes representing at least a majority of the principal amounts
of the Notes then outstanding.  The determination of such appraiser shall be
deemed binding upon all parties absent manifest error and the fees and expenses
of such appraiser shall be borne equally by the Company, on the hand, and the
holders of the Notes, on the other hand.

 

(v)           Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase

 

14

--------------------------------------------------------------------------------


 

Common Stock, Options or Convertible Securities, then such record date will be
deemed to be the date of the issue or sale of the shares of Common Stock deemed
to have been issued or sold upon the declaration of such dividend or the making
of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.

 

(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. 
If the Company at any time combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.

 

(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

(9)           COMPANY’S RIGHT OF MANDATORY CONVERSION.  (a) Mandatory
Conversion.  If at any time from and after the Issuance Date, the Weighted
Average Price of the Common Stock exceeds 250% of the conversion price of the
Original Notes as of the Original Date (subject to appropriate adjustments for
stock splits, stock dividends, stock combinations and other similar transactions
after the Original Date) for each of any 20 consecutive Trading Days (the
“Mandatory Conversion Measuring Period”) and the Conditions to Mandatory
Conversion (as set forth in Section 9(c)) are satisfied or waived in writing by
the Holder, the Company shall have the right to require the Holder to convert
all or any such portion of the Conversion Amount of this Note designated in the
Mandatory Conversion Notice into fully paid, validly issued and nonassessable
shares of Common Stock in accordance with Section 3(c) hereof at the Conversion
Rate as of the Mandatory Conversion Date (as defined below) (a “Mandatory
Conversion”).  The Company may exercise its right to require conversion under
this Section 9(a) by delivering within not more than five Trading Days following
the end of such Mandatory Conversion Measuring Period a written notice thereof
by facsimile and overnight courier to all, but not less than all, of the holders
of Notes and the Transfer Agent (the “Mandatory Conversion Notice” and the date
all of the holders received such notice is referred to as the “Mandatory
Conversion Notice Date”).  The Mandatory Conversion Notice shall be irrevocable.

 

15

--------------------------------------------------------------------------------


 

(b)           Pro Rata Conversion Requirement.  If the Company elects to cause a
conversion of all or any portion of the Conversion Amount of this Note pursuant
to Section 9(a), then it must simultaneously take the same action with respect
to the Other Notes (except that the Company is not required to take the same
action with respect to the Other Notes to the extent limited by Section 3(d) in
this Note or similar provisions under the Other Notes).  If the Company elects
to cause the conversion of this Note pursuant to Section 9(a) (or similar
provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
conversion of a Conversion Amount from each of the holders of the Notes equal to
the product of (I) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be converted pursuant to Section 9(a), multiplied by
(II) the fraction, the numerator of which is the sum of the aggregate principal
amount of the Original Notes purchased by such holder pursuant to the Securities
Purchase Agreement and the denominator of which is the sum of the aggregate
principal amount of the Original Notes purchased by all holders pursuant to the
Securities Purchase Agreement (except to the extent limited by Section 3(d) in
this Note or similar provisions under the Other Notes) (such fraction with
respect to each holder is referred to as its “Allocation Percentage,” and such
amount with respect to each holder is referred to as its “Pro Rata Conversion
Amount”).  In the event that the initial holder of any Notes shall sell or
otherwise transfer any of such holder’s Notes, the transferee shall be allocated
a pro rata portion of such holder’s Allocation Percentage.  The Mandatory
Conversion Notice shall state (i) the Trading Day selected for the Mandatory
Conversion in accordance with Section 9(a), which Trading Day shall be at least
10 Business Days but not more than 60 Business Days following the Mandatory
Conversion Notice Date (the “Mandatory Conversion Date”), (ii) the aggregate
Conversion Amount of the Notes which the Company has elected to be subject to
mandatory conversion from all of the holders of the Notes pursuant to this
Section 9 (and analogous provisions under the Other Notes), (iii) each holder’s
Pro Rata Conversion Amount of the Conversion Amount of the Notes the Company has
elected to cause to be converted pursuant to this Section 9 (and analogous
provisions under the Other Notes) and (iv) the number of shares of Common Stock
to be issued to such Holder as of the Mandatory Conversion Date.  All Conversion
Amounts converted by the Holder after the Mandatory Conversion Notice Date shall
reduce the Conversion Amount of this Note required to be converted on the
Mandatory Conversion Date.  If the Company has elected a Mandatory Conversion,
the mechanics of conversion set forth in Section 3(c) shall apply, to the extent
applicable, as if the Company and the Transfer Agent had received from the
Holder on the Mandatory Conversion Date a Conversion Notice with respect to the
Conversion Amount being converted pursuant to the Mandatory Conversion.

 

(c)           Conditions to Mandatory Conversion.  For purposes of this
Section 9, “Conditions to Mandatory Conversion” means the following conditions:
(i) during the period beginning on the date that is six months prior to the
Mandatory Conversion Date and ending on and including the Mandatory Conversion
Date, the Company shall have delivered shares of Common Stock upon any
conversion of Conversion Amounts as set forth in Section 3(c)(i); (ii) on each
day during the period beginning on the first Trading Day of the Mandatory
Conversion Measuring Period and ending on and including the Mandatory Conversion
Date, the Common Stock shall be traded on the Principal Market, the NASDAQ
Global Market or Global Select Market, the NASDAQ Capital Market, the New York
Stock Exchange, or the American Stock Exchange; (iii) on the Mandatory
Conversion Date either (x) the Registration Statement or

 

16

--------------------------------------------------------------------------------


 

Registration Statements contemplated by the Registration Rights Agreement shall
be effective and available for the sale for all of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement or (y) all shares
of Common Stock issuable upon conversion of the Notes shall be eligible for sale
without restriction and without the need for registration under any applicable
federal or state securities laws; (iv) on the Mandatory Conversion Date, an
Authorized Share Failure shall not be in effect; and (v) any such payment of the
Conversion Amount in Common Stock shall not consist of more than 20% of the
total dollar volume traded in the Common Stock for the 20 Trading Days prior to
the Mandatory Conversion Date.

 

(10)         NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Note, and will
at all times in good faith carry out all of the provisions of this Note and take
all action as may be required to protect the rights of the Holder of this Note.

 

(11)         RESERVATION OF AUTHORIZED SHARES.

 

(a)           Reservation.  The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 100% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Issuance Date.  Thereafter, the Company, so
long as any of the Notes are outstanding, shall use commercially reasonable
efforts to reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of effecting the conversion of the Notes, 100% of
the number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding (without regard to
any limitations on conversions) (the “Required Reserve Amount”).  The number of
shares of Common Stock reserved for conversions of the Notes shall be allocated
pro rata among the holders of the Notes based on the principal amount of the
Notes held by each holder at the time of Issuance Date or increase in the number
of reserved shares, as the case may be (the “Authorized Share Allocation”).  In
the event that a holder shall sell or otherwise transfer any of such holder’s
Notes, each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation.  Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall as soon as practicable use commercially
reasonable efforts to increase the Company’s authorized shares of Common Stock
to an amount sufficient to allow the Company to reserve the Required Reserve
Amount for the Notes then outstanding.

 

17

--------------------------------------------------------------------------------


 

(12)         HOLDER’S REDEMPTIONS.

 

(a)           Mechanics.  In the event that the Holder has sent an Event of
Default Redemption Notice or a Change of Control Redemption Notice to the
Company pursuant to Section 4(b) or Section 5(c), respectively (each, a
“Redemption Notice”), the Holder shall promptly submit this Note to the
Company.  If the Holder has submitted an Event of Default Redemption Notice in
accordance with Section 4(b), the Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice.  If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(c), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five Business Days after the Company’s receipt of such
notice if such notice is received after the consummation of such Change of
Control.  With respect to an Amortization Redemption, the Company shall deliver
the applicable Amortization Redemption Amount to the Holder within five Business
Days after the end of the applicable month for such Amortization Redemption.  In
the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder,
at the Holder’s request, a new Note (in accordance with Section 19(d))
representing the outstanding Principal which has not been redeemed.  In the
event that the Company does not pay the Event of Default Redemption Price, the
Change of Control Redemption Price, or the Amortization Redemption Amount (each,
the “Redemption Price”), as applicable, to the Holder (or deliver any Common
Stock to be issued pursuant to a Redemption Notice) within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price (and issues any Common Stock required pursuant to a Redemption
Notice) in full, the Holder shall have the option, in lieu of redemption, to
require the Company to promptly return to the Holder all or any portion of this
Note representing the Conversion Amount that was submitted for redemption and
for which the applicable Redemption Price (or any Common Stock required to be
issued pursuant to a Redemption Notice) has not been paid.  Upon the Company’s
receipt of such notice, (x) the Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 19(d)) to the Holder
representing such Conversion Amount and (z) the Conversion Price of this Note or
such new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Redemption Notice is voided and (B) the Closing
Bid Price on the date on which the Redemption Notice is voided.

 

(b)           Redemption by Other Holders.  Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(c) (each, an “Other
Redemption Notice”), the Company shall immediately forward to the Holder by
facsimile a copy of such notice.  If the Company receives a Redemption Notice
and one or more Other Redemption Notices during the seven Business Day period
beginning on and including the date which is three Business Days prior to the
Company’s receipt of the

 

18

--------------------------------------------------------------------------------


 

Holder’s Redemption Notice and ending on and including the date which is three
Business Days after the Company’s receipt of the Holder’s Redemption Notice and
the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven Business Day period, then the Company shall redeem a pro rata
amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.

 

(13)         SUBORDINATION TO SENIOR INDEBTEDNESS.

 

(a)           General.  The Company and the Holder covenant and agree that this
Note shall be subject to the provisions of this Section 13 and to the extent and
in the manner set forth in this Section 13, the indebtedness represented by this
Note and the payment of Principal, Interest, the Redemption Price, and any
redemption amount, liquidated damages, fees, expenses, or any other amounts in
respect of this Note are hereby expressly made subordinate and junior and
subject in right of payment to the prior payment in full in cash of all Senior
Indebtedness of the Company now outstanding or hereinafter incurred.

 

(b)           No Payment if Default Under Senior Indebtedness.

 

(i)            [Intentionally left blank]

 

(ii)           No cash payment on account of Principal or Redemption Price of,
or Interest on, this Note or any other payment payable with respect to this Note
shall be made, and no portion of this Note shall be redeemed or purchased
directly or indirectly by the Company, if at the time of such payment or
purchase or immediately after giving effect thereto, (A) a default in the
payment of principal, premium, if any, interest or other obligations in respect
of any Senior Indebtedness having either an outstanding principal balance or a
commitment to lend greater than $500,000 (“Designated Senior Debt”) occurs and
is continuing (or, in the case of Senior Indebtedness for which there is a
period of grace, in the event of such a default that continues beyond the period
of grace, if any, specified in the instrument evidencing such Senior
Indebtedness) (a “Payment Default”), unless and until such Payment Default shall
have been cured or waived or shall have ceased to exist or (B) the Company shall
have received notice (a “Payment Blockage Notice”) from the holder or holders of
Designated Senior Debt that there exists under such Designated Senior Debt a
default, which shall not have been cured or waived, permitting the holder or
holders thereof to declare such Designated Senior Debt due and payable, but only
for the period (the “Payment Blockage Period”) commencing on the date of receipt
of the Payment Blockage Notice and ending on the earlier of (a) the date such
default shall have been cured or waived, or (b) the 180th day immediately
following the Company’s receipt of such Payment Blockage Notice.  The Company
shall resume payments on and distributions in respect of this Note, including
any past scheduled payments of the principal of (and premium, if any) and
interest on this Note to which the

 

19

--------------------------------------------------------------------------------


 

Holder would have been entitled but for the provisions of this
Section 13(b)(ii) in the case of a Payment Default, within five (5) Business
Days of the date upon which such Payment Default is cured or waived or ceases to
exist (and if payment is made within such time period, any Event of Default with
respect to such nonpayment shall be cured).  In addition, notwithstanding
clauses (A) and (B) of this subsection (ii), unless the holders of Designated
Senior Debt shall have accelerated the maturity of such Designated Senior Debt
or there is a Payment Default, the Company shall resume payments on this Note
within (5) Business Days after the end of each Payment Blockage Period.  In any
consecutive 365-day period, there shall be (i) no more than three Payment
Blockage Notices given in the aggregate on this Note and the Other Notes,
irrespective of the number of defaults with respect to Designated Senior Debt
during such period, and (ii) at least 90 days during which no Payment Blockage
Period shall be in effect.

 

(c)           Payment upon Dissolution, Etc.  In the event of any bankruptcy,
insolvency, reorganization, receivership, composition, assignment for benefit of
creditors or other similar proceeding initiated by or against the Company or any
dissolution or winding up or total or partial liquidation or reorganization of
the Company (being hereinafter referred to as a “Proceeding”), the Holder agrees
that such Holder shall, upon request of a holder of Senior Indebtedness, and at
such holder of Senior Indebtedness’ own expense, take all reasonable actions
(including but not limited to the execution and filing of documents and the
giving of testimony in any Proceeding, whether or not such testimony could have
been compelled by process) necessary to prove the full amount of all its claims
in any Proceeding, and the Holder shall not waive any claim in any Proceeding
without the written consent of such holder.  If the Holder does not file a
proper proof of claim or proof of debt in the form required in any Proceeding at
least thirty (30) days before the expiration of the time to file such claim, the
holders of any Senior Indebtedness are hereby authorized to file an appropriate
claim for and on behalf of the Holder.

 

The Holder shall retain the right to vote and otherwise act with respect to the
claims under this Note (including, without limitation, the right to vote to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension); provided that the Holder shall not vote
with respect to any such plan or take any other action in any way so as to
(i) contest the validity of any Senior Indebtedness or any collateral therefor
or guaranties thereof, (ii) contest the relative rights and duties of any of the
lenders under the Senior Indebtedness established in any instruments or
agreement creating or evidencing the Senior Indebtedness with respect to any of
such collateral or guaranties, or (iii) contest the Holders’ obligations and
agreements set forth in this Section 13.

 

Upon payment or distribution to creditors in a Proceeding of assets of the
Company of any kind or character, whether in cash, property or securities, all
principal and interest due upon any Senior Indebtedness shall first be paid in
full before the Holder shall be entitled to receive or, if received, to retain
any payment or distribution on account of this Note, and upon any such
Proceeding, any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the

 

20

--------------------------------------------------------------------------------


 

provisions of this Section 13 shall be paid by the Company or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making such
payment or distribution, or by the Holder who shall have received such payment
or distribution, directly to the holders of the Senior Indebtedness (pro rata to
each such holder on the basis of the respective amounts of such Senior
Indebtedness held by such holder) or their representatives to the extent
necessary to pay all such Senior Indebtedness in full after giving effect to any
concurrent payment or distribution to or for the holders of such Senior
Indebtedness, before any payment or distribution is made to the Holder or any
holders of the Notes.

 

(d)           Payments on Notes.  Subject to Sections 13(b) and 13(c), the
Company may make regularly scheduled payments of the Principal of, or Interest
on, this Note or any other payment payable with respect to this Note, if at the
time of payment, and immediately after giving effect thereto, there exists no
Payment Default or a Payment Blockage Period.

 

(e)           Certain Rights.  Nothing contained in this Section 13 or elsewhere
in this Note is intended to or shall impair, as among the Company, its creditors
including the holders of Senior Indebtedness and the Holder, the right, which is
absolute and unconditional, of the Holder to convert this Note in accordance
herewith.

 

(f)            Subrogation.  Subject to payment in full in cash of all Senior
Indebtedness, the rights of the Holder shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of the
assets of the Company made on such Senior Indebtedness until all principal and
interest on this Note shall be paid in full in cash; and for purposes of such
subrogation, no payments or distributions to the holders of Senior Indebtedness
of any cash, property or securities to which the Holder would be entitled except
for the subordination provisions of this Section 13 shall, as between the Holder
and the Company and/or its creditors other than the holders of the Senior
Indebtedness, be deemed to be a payment on account of the Senior Indebtedness.

 

(g)           Rights of Holders Unimpaired.  The provisions of this Section 13
are and are intended solely for the purposes of defining the relative rights of
the Holder and the holders of Senior Indebtedness and nothing in this Section 13
shall impair, as between the Company and the Holder, the obligation of the
Company, which is unconditional and absolute, to pay to the Holder the principal
thereof (and premium, if any) and interest thereon, in accordance with the terms
of this Note.

 

(h)           Holders of Senior Indebtedness.  These provisions regarding
subordination will constitute a continuing offer to all Persons who, in reliance
upon such provisions, become holders of, or continue to hold, Senior
Indebtedness; such provisions are made for the benefit of the holders of Senior
Indebtedness, and such holders are hereby made obligees under such provisions to
the same extent as if they were named therein, and they or any of them may
proceed to enforce such subordination and no amendment or modification of the
provisions contained herein shall diminish the rights of such holders unless
such holders have

 

21

--------------------------------------------------------------------------------


 

agreed in writing thereto.  The holders of Senior Indebtedness may, at any time
and from time to time, without the consent of or notice to the Holder, without
incurring responsibility to the Holder and without impairing or releasing the
subordination provisions of this Section 13, (i) subject to the limitations set
forth herein, increase the amount of, change the manner, terms or place of
payment of, or renew or alter, any Senior Indebtedness, or otherwise amend,
modify, restate or supplement the same (provided that any such modified
indebtedness continues to be constitute Senior Indebedness within the meaning of
this Agreement), (ii) sell, exchange or release any collateral mortgaged,
pledged or otherwise securing the Senior Indebtedness, (iii) release any Person
liable in any manner for the Senior Indebtedness and (iv) exercise or refrain
from exercising any rights against the Company or any other Person.

 

(i)            Proceeds Held in Trust.  In the event that notwithstanding the
foregoing, any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities (including, without
limitation, by way of setoff or otherwise) prohibited by the provisions hereof
shall be received by the Holder before all Senior Indebtedness if paid in full
in cash, such payment or distribution shall be held in trust for the benefit of
and shall be paid over or delivered to the holders of Senior Indebtedness, as
their respective interests may appear, as calculated by the Company, for
application to, or to be held as collateral for, the payment of any Senior
Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in cash after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness.

 

(j)            Blockage of Remedies.  During any Payment Default or any Payment
Blockage Period, if an Event of Default has occurred and is continuing under
this Note, the Holder will not commence or join with any creditor of the Company
in asserting or commencing any proceedings to collect or enforce its rights
hereunder or take any action to foreclose or realize upon the indebtedness
hereunder for a period beginning on the date of such Event of Default and ending
on the first to occur of (i) the date that is 180 days following the date that
the holders of the Senior Indebtedness are notified of such Event of Default or
(ii) the date such Payment Default is cured, waived or ceases to exist or the
date such Payment Blockage Period ends, as the case may be; provided, however,
that until all of the Senior Indebtedness shall have been paid in full in cash,
any payments, distributions or proceeds received by the Holder resulting from
the exercise of any action to collect or enforce any right or remedy available
to the Holder shall be subject to the terms of this Note.

 

(k)           Subsequent Senior Indebtedness Requested Modifications.  In
connection with the incurrence of any future Senior Indebtedness, the Holder
agrees that it shall act reasonably and negotiate in good faith any
modifications to the provisions of this Section 13 reasonably requested by the
holder of such Senior Indebtedness; provided that nothing in this section shall
restrict the holders of Notes representing at least a majority of the aggregate
principal amount of the Notes then outstanding from changing or amending this
Section 13 pursuant to Section 17 hereof.

 

22

--------------------------------------------------------------------------------


 

(l)            Failure to Make Payment.  In the event that the Company is
prohibited or restricted from making any payment required under under this Note
by reason of the provisions of this Section 13, such prohibition or restriction
shall not preclude the failure to make such payment from being an Event of
Default under Section 4(a) of this Note.

 

(14)         VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law, including but not limited to the
Delaware General Corporation Law, and as expressly provided in this Note.

 

(15)         RANK; ADDITIONAL INDEBTEDNESS; LIENS.

 

(a)           Rank.      All payments due under this Note (a) shall rank pari
passu with all Other Notes (“Pari Passu Indebtedness”), (b) shall be subordinate
in right of payment to the prior payment of all existing and future Senior
Indebtedness and (c) shall be senior to all other Indebtedness of the Company
and its Subsidiaries, other than Senior Indebtedness and Pari Passu
Indebtedness.


 

(b)           Incurrence of Senior Indebtedness.  So long as this Note is
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, incur or guarantee, assume or suffer to
exist any Indebtedness which shall rank senior to the Notes other than Senior
Indebtedness.


 

(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.  As used
herein, “Permitted Liens” means (i) Liens incurred to secure Senior
Indebtedness, (ii) Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary, to the extent of Indebtedness
incurred within thirty days for such acquisition, construction or improvement
and incurred within thirty days of such acquisition, construction or
improvement, (iii) purchase money Liens, or (iv) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other similar Liens imposed by law.


 

(d)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, other than Senior Indebtedness or Pari Passu Indebtedness, whether
by way of payment in respect of principal of (or premium, if any) or interest
on, such Indebtedness if at the time such payment is due or is otherwise made
or, after giving effect to such payment, an event constituting an Event of
Default has occurred and is continuing.

 

23

--------------------------------------------------------------------------------


 

(16)         PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to such dividends paid and distributions made to the holders of Common
Stock (each, a “Distribution”), in each such case to the extent of the
Distribution as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions. 
Payments (if any) under the preceding sentence shall be made concurrently with
the dividend or distribution to the holders of Common Stock.

 

(17)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting, of the holders of Notes representing not less than a majority of the
aggregate principal amount of the then outstanding Notes, shall be required for
any change or amendment to this Note or the Other Notes provided such change or
amendment is consented to by the Company, which such consent may be granted or
withheld in the sole discretion of the Company.

 

(18)         TRANSFER.  This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company, subject only to the provisions
of Section 2(f) of the Securities Purchase Agreement.

 

(19)         REISSUANCE OF THIS NOTE.

 

(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 19(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 19(d)) to the Holder representing the outstanding Principal not
being transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii) and
this Section 19(a), following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

 

(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 19(d)) representing the outstanding Principal.

 

(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 19(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

24

--------------------------------------------------------------------------------


 

(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 19(a) or Section 19(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued Interest on the Principal and Interest of this Note, from the Issuance
Date.

 

(20)                            REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS,
BREACHES AND INJUNCTIVE RELIEF.  The remedies provided in this Note shall be
cumulative and in addition to all other remedies available under this Note, the
Securities Purchase Agreement and the Registration Rights Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Holder’s right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Note.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). 
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate.  The Company therefore agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available remedies, to an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.

 

(21)                            PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER
COSTS.  If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys’ fees
and disbursements.

 

(22)                            CONSTRUCTION; HEADINGS.  This Note shall be
deemed to be jointly drafted by the Company and all the Purchasers and shall not
be construed against any person as the drafter hereof.  The headings of this
Note are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

 

25

--------------------------------------------------------------------------------


 

(23)                            FAILURE OR INDULGENCE NOT WAIVER.  No failure or
delay on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(24)                            DISPUTE RESOLUTION.  In the case of a dispute as
to the determination of the Redemption Price or the arithmetic calculation of
the Conversion Rate or the Redemption Price, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within one
Business Day of receipt of the Conversion Notice or Redemption Notice or other
event giving rise to such dispute, as the case may be, to the Holder.  If the
Holder and the Company are unable to agree upon such determination or
calculation within one Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
Business Day submit via facsimile (a) the disputed determination of the Closing
Bid Price or the Closing Sale Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Rate or the Redemption Price to the
Company’s independent, outside accountant.  The Company, at the Company’s
expense, shall cause the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than five Business Days from the time it receives
the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

(25)                            NOTICES; PAYMENTS.

 

(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Change of Control, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.  Notwithstanding
the foregoing, Section 4(i) of the Securities Purchase Agreement shall apply to
all notices given pursuant to this Note.

 

(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company

 

26

--------------------------------------------------------------------------------


 

in writing (which address, in the case of each of the Purchasers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement); provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions.  Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date.

 

(26)                            CANCELLATION.  After all Principal, accrued
Interest and other amounts at any time owed on this Note has been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

(27)                            WAIVER OF NOTICE.  To the extent permitted by
law, the Company hereby waives demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

(28)                            GOVERNING LAW.  This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

(29)                            CERTAIN DEFINITIONS.  For purposes of this Note,
the following terms shall have the following meanings:

 

(a)           “Approved Stock Plan” means any employee benefit, option or
incentive plan which has been approved by the Board of Directors of the Company,
pursuant to which the Company’s securities may be issued to any employee,
consultant, officer or director for services provided to the Company.

 

(b)           “Bloomberg” means Bloomberg Financial Markets.

 

(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(d)           “Calendar Quarter” means each of: the period beginning on and
including January 1 and ending on and including March 31; the period beginning
on and including April 1 and ending on and including June 30; the period
beginning on and including July 1 and ending on and including September 30; and
the period beginning on and including October 1 and ending on and including
December 31.

 

27

--------------------------------------------------------------------------------


 

(e)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 24.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

(f)            [Intentionally left blank]

 

(g)           “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(h)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(i)            “Excluded Securities” means any shares of Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan; (ii) upon conversion
of the Notes and the Other Notes; (iii) upon conversion of any Options or
Convertible Securities which are outstanding on the Issuance Date, (iv) pursuant
to or in connection with commercial credit arrangements, equipment lease
financings, acquisitions of other assets or businesses, strategic transactions
not primarily for financing purposes, or similar transactions into which the
Company may enter with a non-affiliate.

 

28

--------------------------------------------------------------------------------


 

(j)            “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease,
(G) off-balance sheet liabilities retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries, and (H) all indebtedness referred to in clauses (A) through
(G) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (I) all Contingent Obligations
in respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (H) above.

 

(k)           “Issuance Date” means October 1, 2007.

 

(l)            “Options” means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.

 

(m)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(n)           “Principal Market” means the OTC Bulletin Board.

 

(o)           “Registration Rights Agreement” means that certain Registration
Rights Agreement, dated January 3, 2007, between the Company and the initial
holders of the Interest Notes.

 

29

--------------------------------------------------------------------------------


 

(p)           “SEC” means the United States Securities and Exchange Commission.

 

(q)           “Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated January 3, 2007, between the Company and the initial
holders of the Original Notes pursuant to which the Company issued the Original
Notes.

 

(r)            “Senior Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable costs, enforcement expenses (including reasonable
legal fees and disbursements, collateral protection expenses and other
reimbursement or indemnity obligations relating thereto)), and all other
obligations of the Company under (i) any of the agreements or instruments
evidencing any Indebtedness of the Company and its Subsidiaries arising after
the Original Date to an unaffiliated, third-party commercial lender (together
with any renewals, refundings, refinancings or other extensions thereof) for
purposes of purchasing equipment (which debt shall be secured only by the assets
purchased with such financing), and (ii) Indebtedness secured by up to a maximum
of eighty five percent (85%) of the Company’s accounts receivable and/or up to
sixty percent (60%) of the value of the Company’s inventory.  For the avoidance
of doubt, Senior Indebtedness shall not include the debt which is required to be
paid by the Company pursuant to Section 4(i) of the Securities Purchase
Agreement.

 

(s)           [Intentionally left blank]

 

(t)            “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(u)           [intentionally left blank]

 

(v)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly

 

30

--------------------------------------------------------------------------------


 

announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation
Bureau, Inc.).  If the Weighted Average Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 24.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Gerald E. Morrow

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIQUIDMETAL TECHNOLOGIES, INC.

CONVERSION NOTICE

 

Reference is made to the Convertible Subordinated Note (the “Note”) issued to
the undersigned by Liquidmetal Technologies, Inc. (the “Company”).  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, par value $0.001 per share (the “Common
Stock”), of the Company as of the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

The undersigned hereby certifies to the Company that the undersigned’s
conversion of the amount set forth above in accordance with Section 3(a) of the
Note will not directly result in the undersigned (together with the
undersigned’s affiliates) beneficially owning in excess of 4.99% of the number
of shares of Common Stock outstanding immediately after giving effect to such
conversion, calculated in accordance with Section 3(d)(i) of the Note; provided
that if the undersigned has previously waived the 4.99% beneficial ownership
limitation upon no less than sixty one (61) days prior written notice, the
undersigned certifies to the Company that the undersigned’s conversion of the
amount set forth above will not directly result in the undersigned (together
with the undersigned’s affiliates) beneficially owning in excess of 9.99% of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion, calculated in accordance with Section 3(d)(i) of the Note.

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

Facsimile Number:

 

Authorization:

 

 

 

By:

 

 

 

 

 

Title:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

 

Account Number:

 

 

(if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

 

(if electronic book entry transfer)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Co. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
January 3, 2007 from the Company.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------